PUBLISH

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                         _______________

                           No. 96-8998
                         _______________
                D. C. Docket No. 1:95-CV-1627-CC


CRAIG C. DeHART; JEANNIE I. DeHART, As the parents and Natural
Guardians and Conservators of Adam Shane DeHart,

                                            Plaintiffs-Appellees,


                             versus


LIBERTY MUTUAL INSURANCE COMPANY,

                                               Defendant-Appellant.

                 ______________________________

          Appeal from the United States District Court
              for the Northern District of Georgia
                 ______________________________
                       (January 23, 1998)


Before TJOFLAT, BIRCH and MARCUS*, Circuit Judges.




     *
      Honorable Stanley Marcus was a U.S. District Judge of the
Southern District of Florida sitting by designation as a member of
this panel when this appeal was argued and taken under submission.
On November 24, 1997 he took the oath of office as a United States
Circuit Judge of the Eleventh Circuit.
PER CURIAM:

     CERTIFICATION FROM THE UNITED STATES COURT OF

APPEALS FOR THE ELEVENTH CIRCUIT TO THE SUPREME

COURT OF GEORGIA PURSUANT TO ARTICLE VI, SECTION VI,

PARAGRAPH IV, OF THE GEORGIA CONSTITUTION.

     TO THE SUPREME COURT OF GEORGIA AND THE

HONORABLE JUSTICES THEREOF:

     In this action in diversity, Craig C. DeHart and Jeannie I.

DeHart (“the DeHarts”) seek a declaration that a liability insurance

policy issued by Liberty Mutual Insurance Company (“Liberty

Mutual”) to Senn Trucking Company of Georgia, Inc. (“Senn

Trucking Company”) was in effect on May 26, 1988; on that date, a

Senn Trucking Company employee caused an automobile collision

to occur that resulted in catastrophic injury to the DeHarts’ son,

Adam Shane DeHart. Because this case presents unresolved

questions of Georgia law that are determinative of this appeal, we

defer our decision pending certification of several issues posed by

                                 2
the parties to the Supreme Court of Georgia. See Gossard v. Adia

Services, Inc., 120 F.3d 1229, 1230 (11th Cir. 1997).



                              I. FACTS

     For purposes of the issues presented for certification, the

following facts underlying this appeal are undisputed: The Georgia

Public Service Commission (“GPSC”) has promulgated regulations

providing that motor carrier liability insurance policies properly

registered with the GPSC are continuous until not less than thirty

days after the GPSC receives actual written notice that such

coverage will terminate. See R1-17, Exh. F. The regulations further

require that insurers certify coverage by filing a “Form E” and

provide notice of termination of coverage by filing a “Form K.” See

R1-9 at 2 (describing certification and cancellation procedures under

GPSC regulations). Under Georgia law, a person having a cause of

action in tort or contract against a motor carrier may join in the same




                                  3
action both the motor carrier and its insurance carrier. See O.C.G.A.

§ 46-7-12(e).

     Liberty Mutual filed Form E certificates of liability insurance

coverage with the GPSC on June 26, 1986, certifying that it provided

liability insurance coverage for Senn Trucking Company.            The

language of the policy specified that the term of the policy was in

effect from June 26, 1986, through May 26, 1987. On May 27, 1987,

the policy issued by Liberty Mutual to Senn Trucking Company

expired by its own terms. Liberty Mutual, however, did not file a

Form K with the GPSC advising that the policy had been terminated.

On that same date, Senn Trucking Company acquired a liability

insurance policy from National Continental Insurance Company.

     On May 26, 1988, an automobile collision involving a Senn

Trucking Company vehicle and an automobile in which Adam Shane

DeHart was a passenger occurred on a highway in North Carolina.

As previously stated, this accident resulted in serious bodily injury to

DeHart.    At the time of this incident, Liberty Mutual’s Form E

                                   4
providing notice of its coverage of Senn Trucking Company

continued to be on file with the GPSC; at the same time, Senn

Trucking Company also received coverage purchased from National

Continental Insurance Company.

     The DeHarts initially filed suit for damages in state court

against, inter alia, Senn Trucking Company, National Continental

Insurance Company, and Liberty Mutual. The DeHarts and Liberty

Mutual each moved for summary judgment, which was denied by the

trial court. The Georgia Court of Appeals reversed as to the denial

of summary judgment on behalf of Liberty Mutual and, after

determining that it was bound by National Union Fire Ins. Co. v.

Marty, 197 Ga. App. 642, 399 S.E.2d 260 (Ga. Ct. App. 1990)1,

resolved that Liberty Mutual had been joined improperly under

Georgia law because the accident had occurred outside the state of

     1
      In Marty, the Georgia Court of Appeals decided that Georgia
law authorizing joinder of motor carriers and their respective
liability insurers in a direct prejudgment action did not apply
when the accident giving rise to suit had occurred outside the
state of Georgia. See Marty, 197 Ga. App. at 643-44, 399 S.E.2d at
262 (where accident occurred in Florida, “joinder of the motor
carrier’s insurer was not authorized by Georgia’s direct action
statute.”).

                                5
Georgia. See Liberty Mut. Ins. Co. v. DeHart, 206 Ga. App. 858,

426 S.E.2d 592 (Ga. Ct. App. 1992).

     The DeHarts subsequently filed the instant action in federal

district court seeking declaratory relief in the form of a determination

as to whether Liberty Mutual was liable to satisfy all or part of the

judgment sought against Senn Trucking Company. Specifically, the

DeHarts requested that the court decide whether Georgia’s

regulatory scheme concerning continuous coverage in the absence

of official notice of termination applied in this instance; that is,

whether Liberty Mutual’s liability insurance policy “extended by

operation of law, beyond the initial term thereof, and so as to include

the date of loss in this case, by reason of [Liberty Mutual’s] . . .

failure to file an effective notice of cancellation of the said liability

insurance policy with the Georgia PSC.” R1-9 at 3. Again, both

parties moved for summary judgment. The district court reasoned

that Johnson v. Woodard, 208 Ga. App. 41, 429 S.E.2d 701 (Ga. Ct.

App. 1993) (en banc), a case decided by the Georgia Court of

                                   6
Appeals subsequent to Marty, dictated that, notwithstanding the

expiration of Liberty Mutual’s policy with Senn Trucking Company,

Liberty Mutual’s failure to file the requisite Form K with the GPSC

rendered the policy effective as to the general public on the date of

the accident.2 As a result, the court concluded that Liberty Mutual

was subject to liability for damages in the action against Senn

Trucking Company and granted summary judgment in favor of the

DeHarts.



                        II. CONTENTIONS

     On appeal, Liberty Mutual argues that the applicable statutory

language establishing the GPSC and prescribing its jurisdiction

expressly limits its regulatory reach to the public highways of the

state of Georgia.     As a result, Liberty Mutual contends, the

continuous coverage regulations at issue here are not applicable to

extra-territorial operations of a motor carrier certified by the GPSC.

     2
      The parties agree that Marty and Woodard are in direct
conflict.

                                  7
In support of this proposition, Liberty Mutual suggests that Georgia

statutory and decisional law implicitly have restricted the jurisdiction

of the GPSC to the regulation of common carriers upon the

highways of this state.     For instance, Liberty Mutual points to

statutory language establishing the regulatory power of the GPSC:

                [T]he Commission is vested with power to
           regulate the business of any person engaged
           in the transportation as a common carrier of
           persons or property, either or both, for hire by
           motor vehicle on any public highway of this
           state.

O.C.G.A. § 46-7-2. Liberty Mutual additionally notes a statutory

distinction between interstate and intrastate commerce as evidence

that regulations promulgated by the GPSC were intended to have no

extra-territorial effect:

                 In circumstances where a motor common
           or contract carrier is engaged in both interstate
           and intrastate commerce, it shall nevertheless
           be subject to all the provisions of this article so
           far as it separately relates to commerce carried
           on exclusively in this state. It is not intended
           that the Georgia Public Service Commission
           shall have the power of regulating the interstate

                                   8
          commerce of such motor common or contract
          carrier, except to the extent expressly
          authorized by this article as to such commerce.
          . . . When a motor common carrier is engaged
          in both intrastate and interstate commerce, it
          shall be subject to all the provisions of this
          article so far as they separately related to
          commerce carried on in this state.

Ga. Code Ann. § 46-7-36.

     Liberty Mutual also points to decisions of the Georgia courts

that tend to support its view of the territorial reach of the GPSC.

See, e.g., Marty, 197 Ga. App. at 643, 399 S.E.2d at 262 (“[T]he

cases cited by plaintiff provide no authority for the joinder of the

insurer when the accident occurred outside the State of Georgia.”);

DeHart, 206 Ga. App. at 859, 426 S.E.2d at 593 (“[T]he purposes of

the statute and the State’s interest in ensuring and expediting

compensation of injured parties are not implicated where the

accident does not occur in the State.”).

     Liberty Mutual further suggests that, even if we were to

conclude that the GPSC regulation requiring continuous coverage


                                 9
of a motor carrier absent the filing of a Form K obtains with equal

force when the loss occurs outside the state of Georgia, public policy

concerns militate against applying this continuous coverage

provision when the motor carrier has procured identical coverage

from another insurer and that subsequent coverage was in effect at

the time of the loss.

     The DeHarts submit that in Johnson v. Woodard, the Georgia

Court of Appeals authoritatively determined that the territorial scope

of the GPSC’s regulatory framework is not confined to the state of

Georgia.   The DeHarts further contend, therefore, that Liberty

Mutual’s reliance on judicial construction of statutory language

relating to the establishment and jurisdiction of the GPSC in cases

such as Marty and its progeny is misplaced because Johnson, which

controls the outcome of this case, effectively overruled Marty. The

DeHarts additionally aver that Liberty Mutual’s contention regarding

the “stacking” of insurance policies finds no basis in either the plain

language of Georgia’s statutes or the decisions of Georgia’s courts.

                                  10
               III. QUESTIONS TO BE CERTIFIED

      1. Does the GPSC regulatory provision mandating that motor

carrier liability insurance policies properly registered with the GPSC

are continuous until not less than thirty days after the GPSC

receives actual written notice that such coverage will terminate --

i.e., the continuous coverage provision -- have extra-territorial

application such that coverage is mandated when a motor vehicle

collision occurs outside the state of Georgia?

     2. Where an insurer has certified to the GPSC that it insures

a Georgia motor carrier and, notwithstanding the expiration of the

policy in question, fails to notify the GPSC that such certification has

been canceled prior to the loss, and the motor carrier subsequently

purchases a second policy also in effect at the time of the loss, does

Georgia law permit extension of the GPSC continuous coverage

provision to provide “stacking” of the two policies with respect to the

motoring public?




                                  11
     Our statement of the questions to be certified is intended as a

guide and is not meant to restrict the scope of inquiry by the

Supreme Court of Georgia. The entire record of this case, together

with copies of the briefs, shall be transmitted to the court.

QUESTIONS CERTIFIED.




                                  12